DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 11-14, 15-25 in the reply filed on 01/18/22 is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 11-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10777565, in view of Moon (US PG Pub. No.2011/0024816, hereinafter Moon).   

	Regarding claim 1, claims 1, 2, 5, 6, 9 of US Patent 10777565 recited “a three-dimensional semiconductor memory device, comprising: a semiconductor layer including a first region and a second region; a plurality of first vertical structures on the first region and extending in a first direction perpendicular to a top surface of the semiconductor layer; and a plurality of second vertical structures on the second region 

Claims 1, 2, 5, 6, 9 of US Patent 10777565 does not recite wherein bottom surfaces of the insulation structures are lower than bottom surfaces of the vertical semiconductor patterns and bottom surfaces of the second data storage patterns,



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Moon to the teachings of US Patent 10777565 in order to provides a reliable flash memory device having a vertical channel structure [0005, Moon].  In doing so, wherein bottom surfaces of the insulation structures (323 of Moon) are lower than bottom surfaces of the vertical semiconductor patterns and bottom surfaces of the second data storage patterns (of US Patent 10777565) (323 may be interpreted as lower since they make contact with substrate 110/112 of Moon ),

Re claim 2 claims 1, 2, 4, 5, 9 of US Patent 10777565 and Moon recite wherein each of the first and second vertical structures comprises a tunnel insulation layer, a charge storage layer, and a blocking insulation layer that are sequentially stacked.

Re claim 3 claims 1, 2,3, 5, 9 of US Patent 10777565 and Moon recite herein a thickness of one of the vertical semiconductor patterns is less than half a width of one of the insulation structures.

Re claim 4 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite wherein at least one of the insulation structures directly contacts the substrate (see Fig 9D of Moon).


Regarding claim 11, claims 1, 2, 5, 6, 9 of US Patent 10777565 recited “a three-dimensional semiconductor memory device, comprising: a semiconductor layer including a first region and a second region; a plurality of first vertical structures on the first region and extending in a first direction perpendicular to a top surface of the semiconductor layer; and a plurality of second vertical structures on the second region and extending in the first direction, wherein each of the first vertical structures comprises: a vertical semiconductor pattern extending in the first direction and contacting the semiconductor layer; and a first data storage pattern surrounding a periphery of the vertical semiconductor pattern, and wherein each of the second vertical structures comprises: an insulation structure extending in the first direction and contacting the semiconductor layer; and a second data storage pattern surrounding a periphery of the insulation structure and in contact with a sidewall of the insulation structure; wherein each first vertical structure comprises a first width, and each second vertical structure comprises a second width that is greater than the first width, wherein a bottom surface of the insulation structure of one of the second vertical structures is lower than the top surface of the semiconductor layer; wherein a bottom surface of the insulation structure of one of the second vertical structures is lower than a bottom surface of the second data storage pattern; further comprising an electrode structure including electrodes stacked in the first direction on the semiconductor layer, wherein the electrode structure extends from the first region toward the second region in a second direction, wherein the electrode structure has a stepwise structure on the 


Claims 1, 2, 5, 6, 9 of US Patent 10777565 does not recite an insulation structure extending in the first direction and contacting the semiconductor layer;



Moon discloses in Fig 9D an insulation structure(323 of Moon) extending in the first direction and contacting the semiconductor layer (112/110);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Moon to the teachings of US Patent 10777565 in order to provides a reliable flash memory device having a vertical channel structure [0005, Moon].  

Re claim 12 claims 1, 2, 5, 9, 10 of US Patent 10777565 and Moon recite further comprising an electrode structure including electrodes vertically stacked on the semiconductor layer, wherein the electrode structure comprises a stepwise structure on the second region, wherein each of the electrodes comprises a pad that constitutes the stepwise structure on the second region, and wherein the second vertical structures extend into the pad of each of the electrodes.

Re claim 13 claims 1, 2, 5, 9, 10, 11, 12 of US Patent 10777565 and Moon recite further comprising cell contact plugs coupled to the pads of the electrodes on the second region, wherein each of the cell contact plugs is between adjacent second vertical structures.

Re claim 14 claims 1, 2, 5, 9, 10, 11, 12 of US Patent 10777565 and Moon recite wherein each of the cell contact plugs is partially surrounded by the second vertical structures, in a plan view.



	Regarding claim 15, claims 1, 2, 5, 6, 9 of US Patent 10777565 recited “a three-dimensional semiconductor memory device, comprising: a semiconductor layer including a first region and a second region; a plurality of first vertical structures on the first region and extending in a first direction perpendicular to a top surface of the semiconductor layer; and a plurality of second vertical structures on the second region and extending in the first direction, wherein each of the first vertical structures comprises: a vertical semiconductor pattern extending in the first direction and contacting the semiconductor layer; and a first data storage pattern surrounding a periphery of the vertical semiconductor pattern, and wherein each of the second vertical structures comprises: an insulation structure extending in the first direction and contacting the semiconductor layer; and a second data storage pattern surrounding a 


Claims 1, 2, 5, 6, 9 of US Patent 10777565 does not recite an insulation structure extending into the electrode structure;

Moon discloses in Fig 8 an electrode structure(structure of plurality of 156) including electrodes vertically stacked on the substrate (110); an insulation structure(323 of Moon)  extending into the electrode structure;

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Moon to the teachings of US Patent 

Re claim 16 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite wherein the first data storage pattern of one of the first vertical structures comprises a first thickness on a sidewall of the vertical semiconductor pattern of the one of the first vertical structures,
wherein the second data storage pattern of one of the second vertical structures comprises a second thickness on the sidewall of the insulation structure of the one of the second vertical structures, and
wherein the second thickness is substantially equal to or less than the first thickness.

Re claim 17 claims 1, 2,4,  5, 9 of US Patent 10777565 and Moon recite wherein each of the first and second vertical structures comprises a tunnel insulation layer, a charge storage layer, and a blocking insulation layer that are sequentially stacked.

Re claim 18 claims 1, 2, 5, 7, 8, 9 of US Patent 10777565 and Moon recite wherein the first lower pattern and the second lower pattern are epitaxial patterns.

Re claim 19 claims 1, 2, 5,7, 8, 9 of US Patent 10777565 and Moon recite wherein the first lower pattern has a first height and the second lower pattern has a second height that is less than the first height.



Re claim 21 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite wherein each first vertical structure comprises a bit line pad (380 of Moon) that is surrounded by the first data storage pattern.


Re claim 22 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite wherein each bit line pad (380 of Moon)  is coupled to a bit line contact plug (examiner interprets coupled as electrically coupled).


Re claim 23 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite wherein an upper surface of each bit line pad(380 of Moon)  is substantially coplanar with upper surfaces of each insulation structure of the second vertical structures (see fig 8 of Moon).


Re claim 24 claims 1, 2, 5, 6, 9 of US Patent 10777565 and Moon recite further comprising a buffer insulation layer(bottommost 115 of Moon in Fig 8) interposed between the substrate and the electrode structure.


Re claim 25 claims 1, 2, 5, 9, 10 of US Patent 10777565 and Moon recite wherein the electrode structure has a stepwise structure on the second region.

Re claim 26 claims 1, 2, 5, 9, 10 of US Patent 10777565 and Moon recite wherein each of the electrodes comprises a pad that constitutes the stepwise structure on the second region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819